       Case 1:20-cv-02628-JGK-SLC Document 13 Filed 06/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID KRIEGER,

                               Plaintiff,

       against
                                                         CIVIL ACTION NO.: 20 Civ. 2628 (JGK) (SLC)

                                                               ORDER SCHEDULING INITIAL CASE
ALISON LOU LLC,
                                                                 MANAGEMENT CONFERENCE
                               Defendant.


SARAH L. CAVE, United States Magistrate Judge.

       This action has been referred, pursuant to 28 U.S.C. § 636(b)(1)(A), to Magistrate Judge

Sarah L. Cave for general pretrial management, including scheduling discovery, non-dispositive

pretrial motions, and settlement. All pretrial motions and applications, including those relating

to scheduling and discovery (but excluding motions to dismiss or for judgment on the pleadings,

for injunctive relief, for summary judgment, or for class certification under Fed. R. Civ. P. 23) must

be made to Magistrate Judge Cave and must comply with her Individual Practices, available on

the Court’s website at https://www.nysd.uscourts.gov/hon-sarah-l-cave.

       No initial case management conference yet having taken place in this action, it is hereby

ORDERED that an initial conference in accordance with Fed. R. Civ. P. 16 will be held on Tuesday,

June 30, 2020 at 3:30pm by telephone. The parties are directed to call the Court’s conference

line, 866-390-1828, access code: 380-9799, at the scheduled time. At the conference, the parties

must be prepared to discuss the subjects set forth in Fed. R. Civ. P. 16(b) and (c).
         Case 1:20-cv-02628-JGK-SLC Document 13 Filed 06/22/20 Page 2 of 2



         The Court is in receipt of the proposed case management plan at ECF No. 9, and the

Defendant’s letter motion to limit discovery at ECF No. 10, both of which will be discussed at the

initial conference.



Dated:         New York, New York
               June 22, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge




                                                2
